DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 07/25/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 11-13 are rejected under 35 U.S.C. 103 as being un-patentable over Chow WIPO Patent Application No. :( WO 2012/100144 A2) hereinafter referred as Chow, in view of Yeap et al Patent Application No. :( US 2009/0024853 A1) hereinafter referred as Yeap.
For claim 11, Chow teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to with the at least one processor, cause the apparatus embedded in a mobile communication device to at least to perform: 
send data consumption characteristics of a user of the mobile communication device to a sever device, wherein the data consumption characteristics comprise one or more of content type data, content schedule data, search history, or content consumption history (paragraph [0046], lines 1-13);
receive from the server device user group configuration information defined, at least partly, based on the data consumption characteristics (paragraph [0044], lines 1-7), (paragraph [0046], lines 4-5) and (paragraph [0019], lines 1-6), wherein the user group configuration information comprises a user group configuration algorithm (paragraph [0049], lines 1-3); 
based on the user group configuration algorithm and subsequent data consumption characteristics of the user of the mobile communication device (see figure 2) (paragraph [0049], lines 3-16)4Attorney Docket No.: P9943US00Patent. However, Chow discloses all the subject matter of the claimed invention with the exemption of the and one or more user group identifiers;  based on the user group configuration algorithm and subsequent  data consumption characteristics of  the user of the mobile communication device, associate the user of the mobile communication device with at least one user group identifier of the one or more user group identifiers; and 4Attorney Docket No.: P9943US00Patent inform the server device about the at least one user group identifier with which the mobile communication device is associated as recited in claim 11.
Yeap from the same or analogous art teaches the one or more user group identifiers (paragraph [0091],  lines 1-11);  based on the user group configuration algorithm and subsequent  data consumption characteristics of  the user of the mobile communication device, associate the user of the mobile communication device with at least one user group identifier of the one or more user group identifiers; and 4Attorney Docket No.: P9943US00Patent inform the server device about the at least one user group identifier with which the mobile communication device is associated (paragraph [0090],  lines 1-13) and (paragraph [0104],  lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the and one or more user group identifiers;  based on the user group configuration algorithm and subsequent  data consumption characteristics of  the user of the mobile communication device, associate the user of the mobile communication device with at least one user group identifier of the one or more user group identifiers; and 4Attorney Docket No.: P9943US00Patent inform the server device about the at least one user group identifier with which the mobile communication device is associated as taught by Yeap into the implementation of enhanced broadcast services for broadcast multicast content of Chow. 
The and one or more user group identifiers;  based on the user group configuration algorithm and subsequent  data consumption characteristics of  the user of the mobile communication device, associate the user of the mobile communication device with at least one user group identifier of the one or more user group identifiers; and 4Attorney Docket No.: P9943US00Patent inform the server device about the at least one user group identifier with which the mobile communication device is associated can be modify/implemented by combining the and one or more user group identifiers;  based on the user group configuration algorithm and subsequent  data consumption characteristics of  the user of the mobile communication device, associate the user of the mobile communication device with at least one user group identifier of the one or more user group identifiers; and 4Attorney Docket No.: P9943US00Patent inform the server device about the at least one user group identifier with which the mobile communication device is associated with the device. This process is implemented as a hardware solution or as firmware solutions of Yeap into the implementation of enhanced broadcast services for broadcast multicast content of Chow. As disclosed in Yeap, the motivation for the combination would be to use the user group identifier that allows a better transmission to an identified device that will receive the configuration managing the resources more efficiently.
For claim 12, Chow discloses the apparatus, wherein the user group configuration algorithm is determined based on clustering data consumption characteristics of a plurality of users including the user (paragraph [0029], lines 4-14) and (paragraph [0046], lines 1-13).
For claim 13, Chow discloses all the subject matter of the claimed invention with the exemption of the receive data transmission in a mode corresponding to the at least one user group identifier, and wherein the mode is selected among multicast transmission, unicast transmission, anycast transmission, and broadcast transmission as recited in claim 13.
Yeap from the same or analogous art teaches the receive data transmission in a mode corresponding to the at least one user group identifier, and wherein the mode is selected among multicast transmission, unicast transmission, anycast transmission, and broadcast transmission (paragraph [0048], lines 1-14) and (paragraph [0090], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receive data transmission in a mode corresponding to the at least one user group identifier, and wherein the mode is selected among multicast transmission, unicast transmission, anycast transmission, and broadcast transmission as taught by Yeap into the implementation of enhanced broadcast services for broadcast multicast content of Chow. 
The receive data transmission in a mode corresponding to the at least one user group identifier, and wherein the mode is selected among multicast transmission, unicast transmission, anycast transmission, and broadcast transmission  can be modify/implemented by combining the receive data transmission in a mode corresponding to the at least one user group identifier, and wherein the mode is selected among multicast transmission, unicast transmission, anycast transmission, and broadcast transmission  with the device. This process is implemented as a hardware solution or as firmware solutions of Yeap into the implementation of enhanced broadcast services for broadcast multicast content of Chow. As disclosed in Yeap, the motivation for the combination would be to use the transmission of one group identifier using broadcast mode of transmission that will help the apparatus to be identified more efficiently and transmitting the information accurately.
Allowable Subject Matter
Claims 1-10 and 14-20 allowed 
Response to Arguments
Applicant's arguments filed on 07/25/2022, with respect to claim 11 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chow discloses the in a tenth scenario, the connection manager that receives or retrieves device data or network data indicating an amount of usage time or data throughput associated with a network and a subscriber plan (e.g., a number of minutes left for a month). The connection manager  then applies the rules, profiles, or models  to the device data or network data. Yeap  discloses the informing a user of a data element indicative of said user being pre-authorized to access a resource to which access is controlled by a gateway entity; receiving usage data from said gateway entity, said usage data being indicative of said user accessing said resource via said gateway entity; and compensating said gateway entity for said user's access to said resource. The access control module 120 is a device which permits access to , or usage of, the resource 140. In some embodiments, the resource 140 may be in communication with a communication network 150. For example, the resource 140 may be, or be a part of, an automated teller machine (ATM),a computer, a terminal for accessing the communication network 150, a point of sale terminal, a physical access point (e.g., a door), and so on. Therefore, Chow and Yeap  in combination disclose the claim invention.
Applicant asserts that chow does not teach in claims 11, " …can provide a feedback loop starting from mobile communication devices sending initial data consumption characteristics (i.e., content type data, content schedule data, search history, and content consumption history… ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Chow et al teaches …can provide a feedback loop starting from mobile communication devices sending initial data consumption characteristics (i.e., content type data, content schedule data, search history, and content consumption history… ".  Chow teaches the connection manager 116  receives or retrieves device data or network data indicating an amount of usage time or data throughput associated with a network 106-112 and a subscriber plan (e.g., a number of minutes left for a month). The connection manager 116 then applies the rules, profiles, or models 120 to the device data or network data and A rules server 122 of the service provider 104 utilizes the received device data to build or refine the rules, profiles, or models 120. The service provider 104 may then provide the rules, profiles, or models 120 to the telecommunication device 102 and telecommunication devices 202-210  as disclosed  on Paragraphs [0045]  and [0046]. Yeap discloses the  connection manager 116 receives or retrieves device data or network data indicating an amount of usage time or data throughput associated with a network 106-112 and a subscriber plan (e.g., a number of minutes left for a month). The connection manager 116 then applies the rules, profiles, or models 120 to the device data or network data as recited in paragraph [0028]. Therefore, the data usage is disclosed in Chow and Yeap and it is the consumption data of the mobile device as referred in the claim. Besides, the coordinating conjunction in the claim ”OR”  does not involve all the features recited in the claim.
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642